Mr. Presiding Justice Higbee delivered the opinion of the court. 3. AppeaXi Aim ebbob, § 365*—when objection to testimony may not be made. Testimony heard on the trial of a case without objection cannot be objected to on appeal, although the objection may not be without merit. 4. Damages, § 191*—when amount of for injury to property is for jury. It is for the jury to determine from all the evidence, under the instructions, what was the proper amount to be paid, in a suit for damages, for injury to property, and where the evidence covered a wide range, and, had the jury followed some of the witnesses, the damages might have been fixed as high as eight hundred dollars, a finding of five hundred dollars was not excessive.